The Honorable David R. Malone State Senator P.O. Box 1048 Fayetteville, AR 72702-1048
Dear Senator Malone:
This is in response to your request for an opinion on the following question:
  On a commercial construction project on which a licensed general contractor furnishes all materials to be used in construction and the general contractor enters into a contract with a subcontractor to provide labor only at a contract price less than $20,000.00, must the cost of materials furnished by the general contractor be included in determining whether the subcontractor must be licensed under Ark. Code Ann. § 17-22-101?
I have attached for your review a copy of Opinion No. 92-223, in which I concluded that the answer to this question is "yes."
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure